GARDNER, P. J.,
Under date of July 1, 1975, we found Robert Dull, then aged 13, delinquent, the nature of the delinquency being the commission by the subject of an offense in the nature of theft of movable property. On the same date, after the court had found by the previously cited order that the action of subject, Robert Dull, was willful, a rule was granted upon John Dull and Rosella Dull, his wife, parents of the said subject, to show cause why they should not be di*242rected to pay a sum not to exceed $300 to apply toward restitution of the value of property damage as a result of the action of the subject.
Parental liability for the willful, tortious act of a child under the age of 18 years is the subject of the Act of July 27, 1967, P.L. 186, secs. 1, et seq., 11 P.S. §§2001, et seq. However, this act, in section 5 thereof, 11 P.S. §2005, provides, in part, that: “No liability shall be imposed upon a parent. . . if at the time of commission of the willful, tortious act, . . . the child is institutionalized ...”
By the said order of this court dated July 1, 1975, we found as a fact that the said subject was, at the time of the commission of the action on which the above-captioned juvenile proceeding was based, subject to a previous order of this court dated February 7, 1975, which committed the care of custody of the subject to United Services Agency with direction in the said agency to institutionalize the said subject. Such institutionalization in fact took place, and it was after departure without leave from that institution, United Charities Home, West Hazleton, Pa., and before return to the residence of John Dull and Rosella Dull, his wife, that the subject committed the action which led to the aforesaid adjudication of delinquency.
As a consequence, the said Act of 1967, supra, is inapplicable to the above-captioned proceeding.
ORDER
And now, November 5, 1975, for the reasons set forth in the foregoing opinion,
It is ordered that the Rule to Show Cause granted upon John Dull and Rosella Dull, his wife, by order of this court dated July 1, 1975, be and the same is hereby vacated.